FILED

NOV 3 0 2009
UNITED STATES DISTRICT COURT clerk U s D_ t _ t d
, . . is rlc an
FOR THE DISTRICT OF COLUMBIA Bankruptcy courts

)
Jerome Julius Brown, Sr., )
)
Plaintiff, )

) \

v. ) CivilAction N0.  
)
Mid-At1antic Program Ser. Center, et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P, S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Br0wrz v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Upper Marlboro, Maryland, sues what appears to be a regional
office of the Social Security Administration in Philadelphia, Pennsylvania, but for what acts or
omissions is not at all clear. The complaint allegations are so incomprehensible as to fail to
provide any notice of a claim and the basis of federal court jurisdiction. As previously advised,
see Brown v. M€Carthy, Civ. Action N0. 09-2074 (D.D.C. Nov. 4, 2009), plaintiff is warned that
his persistence in filing such actions will result in this Court restricting his ability to proceed in

forma pauperis A separate order of dismissal accompanies this Memorandum Opinion.

/§~»+» -~V~w~>

Unifed Stja't'es District Judge

Date: November M_, 2009